[32]                       On Rehearing.
[34]   The rehearing granted in this case was limited to a reconsideration of the holding by the Court on the penalty clause in the contract.
[35]   We have gone over the matter again and a majority of the Court is convinced that the original opinion correctly disposed of all the contentions presented under that clause and that the decree properly rejected the plaintiff's demand for the penalties claimed. Anything we might add to the reasons given for denying them would be in the nature of repetition which we deem wholly unnecessary.
[36]   For the reasons assigned it is ordered that the original decree heretofore handed down be and the same is hereby re-instated and made the final decree of this Court.
[37]   FOURNET, C. J., dissents.
[38]   PONDER, J., dissents.
[39]   MOISE, J., dissents with written reasons